Citation Nr: 1615814	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected environmental allergies (claimed as seasonal rhinitis) and/or gastroesophageal reflux disease (GERD) and dysmotility of the distal esophagus. 
 
2.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis (claimed also as bilateral pes planus) prior to April 23, 2014, and in excess of 50 percent from that date.  
 
3.  Entitlement to a rating in excess of 10 percent for GERD and dysmotility of the distal esophagus prior to April 23, 2014, and in excess of 30 percent from that date.  
 
4.  Entitlement to an increased (compensable) rating prior to March 26, 2012, and a rating in excess of 10 percent from that date, for chronic right wrist strain.
 
5.  Entitlement to an increased (compensable) rating for chronic left ankle strain prior to April 23, 2014, and in excess of 20 percent from that date.   
 
6.  Entitlement to an increased (compensable) rating for a left hamstring strain prior to April 23, 2014, and in excess of 10 percent from that date.    
 
7.  Entitlement to an increased (compensable) rating for a chronic left inguinal strain (claimed as groin strain). 
 
8.  Entitlement to a rating in excess of 10 percent for a right acromioclavicular strain. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to December 2003. 

This case was previously before the Board of Veterans' Appeals on appeal from a June 2009 rating decision in which the RO denied claims for increased ratings for the Veteran's service connected bilateral plantar fasciitis, GERD and dysmotility of the distal esophagus, right wrist strain, left ankle strain, left hamstring strain, and left inguinal strain.  

This appeal to the Board also arose from an October 2009 rating decision in which the Waco RO, inter alia, denied a claim for service connection for sleep apnea and a rating in excess of 10 percent for right acromioclavicular strain.
 
The Veteran offered testimony during two hearings on appeal:  In January 2011, before a Decision Review Officer at the Houston RO; and in April 2014, before the undersigned Veterans Judge at the San Antonio satellite office of the Houston RO. Transcripts of both hearings are of record.  [The transcript from the April 2014 hearing is contained in the Virtual VA (VVA) file.] 

As regards characterization of the appeal with respect to the chronic right wrist strain, although, in a July 2012 rating decision, the Houston RO granted a higher, 10 percent rating for this disability, effective March 26, 2012, as higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the portion of the appeal involving this disability encompasses the matters of entitlement to a compensable rating prior to March 26, 2012, and in excess of 10 percent from that date, as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, as a December 2015 rating decision granted higher ratings for bilateral plantar fasciitis, GERD and dysmotility of the distal esophagus, chronic left ankle strain, and a left hamstring strain to, respectively, 50, 30, 20, and 10 percent, all effective from April 23, 2014, the portion of the appeal involving these disabilities has been characterized as listed on the title page.  Id.   

As indicated in the December 2014 Board remand, during the April 2014 hearing, the Veteran asserted that he filed a substantive appeal with respect to the denial of his claim for an increased rating for lumbosacral strain to officials at the Waco RO on October 27, 2010, and that this issue should also be considered as ripe for appellate review by the Board.  In point of fact, however, no statement of the case (SOC) was completed addressing this matter, much less prior to October 27, 2010.  Thus, even if such a communication from the Veteran was located, it could not be viewed as a "substantive appeal," as such must be preceded by an SOC.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2015). 

However, close inspection of the record reflects that what the Veteran may been referring to in his above testimony was to his belief that he filed a notice of disagreement (NOD) with respect to the October 2009 denial of his claim for an increased rating for lumbosacral strain.  In this regard, a VA Form 21-4138 signed on November 22, 2010, and apparently received December 7, 2010 [and therefore not a timely NOD with respect to the October 30, 2009, notice of the October 2009 rating decision per 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a)], notes the Veteran's contention that he filed an NOD on October 6, 2010, with respect to the October 2009 denial of his claim for an increased rating for lumbosacral strain. However and as indicated above, in his October 2010 NOD following the October 2009 rating decision, the Veteran expressly limited his disagreement to the denials of his claims for service connection for sleep apnea and an increased rating for right acromioclavicular strain.  A January 15, 2011, letter from the Houston RO to the Veteran notified him that that the VA Form 21-4138 received in December 2010 could not be accepted as timely NOD with respect the October 2009 denial of his claim for an increased rating for lumbosacral strain. 

Notwithstanding the above discussion highlighting the fact that there was not a perfected appeal on the matter of a higher rating for lumbar spine disability, given the Veteran's Board hearing testimony as to his belief that the criteria for an increased rating of 20 percent for his service-connected back disability were met (thereby indicating an intent to pursue a claim for an increased rating for such disability), the Board in the Introduction to the December 2014 Board remand referred that matter to the agency of original jurisdiction (AOJ) for appropriate action.  Thereafter, this was addressed in an April 2015 rating decision which increased the rating for the service connected lumbar spine disability to 40 percent effective from January 22, 2014.  No disagreement with respect to this adjudication has been received.  

In December 2014, the Board remanded the claims on appeal for further development.

The appeal is now being processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision with respect to each claim on appeal with the exception of the claims for increased ratings for a chronic left inguinal strain and a right acromioclavicular strain is set forth below.  The noted increased rating claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim here  adjudicated in this decision have been accomplished.
 
2.  Sleep apnea was not shown during service, and competent, probative medical opinion evidence on the question of whether there exists a medical nexus between current sleep apnea and either service or service-connected upper respiratory disability or GERD and dysmotility of the distal esophagus, to include on the basis of aggravation, weighs against the claim.  

3.  Prior to April 23, 2014, residuals of bilateral plantar fasciitis did not result in severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities or pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, with the disability not being improved by orthopedic shoes or appliances.  

4.   Prior to April 23, 2014, GERD and dysmotility of the distal esophagus did not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that was productive of considerable impairment of health.  

5.  For the period beginning April 23, 2014, GERD has not resulted in pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

6.  Prior to April 23, 2014, motion in the right wrist (the dominant hand) was not limited to palmar flexion being in line with the forearm or less than 15 degrees of dorsiflexion.  

7.  Prior to April 23, 2014, motion in the left ankle was not limited to a moderate or marked degree.  

8.  Prior to April 23, 2014, no more than slight muscle disability was demonstrated in the left hamstring with no evidence of manifestations of moderate muscle disability such as loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or lower threshold of fatigue. 

9.  For the period beginning April 23, 2014, no more than moderate muscle disability has been demonstrated in the left hamstring with no evidence of moderately severe muscle disability such as an inability to keep up with work requirements or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

10.  During all pertinent periods, the schedular criteria have been adequate to evaluate the each disability under consideration, and no claim of unemployability due to one or more of these disabilities has been raised.



CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to  service-connected environmental allergies or GERD and dysmotility of the distal esophagus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 

2.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis prior to April 23, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400 and Part 4, including §§ 4.7, 4.71a, DC 5276 (2015).

3.  The criteria for rating in excess of 10 percent for GERD and dysmotility of the distal esophagus prior to April 23, 2014, and in excess of 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.400 and Part 4, including §§ 4.7, 4.118, DC 7346 (2015).

4.  The criteria for a rating in excess of 10 percent for chronic right wrist strain prior to April 23, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400 and Part 4, including §§ 4.7, 4.71a, DCs 5015, 5024 (2015).

5.  The criteria for a compensable rating for chronic left ankle strain prior to April 23, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400 and Part 4, including §§ 4.7, 4.71a, DC 5271 (2015).

6.  The criteria for a compensable rating for a left hamstring strain prior to April 23, 2014, and in excess of 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.400 and Part 4, including §§ 4.7, 4.71a, 4.73, DCs 5024, 5313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, February 2009 and August 2009 letters provided the Veteran VCAA-compliant notice with respect to, respectively, the claims for increased ratings for the disabilities adjudicated below and the claim for service connection for sleep apnea.  The February 2009 letter was issued prior to the initial adjudication of the increased rating claims adjudicated herein by the June 2009 rating decision and the August 2009 letter was issued prior to the initial adjudication of the claim for service connection for sleep apnea by the October 2009 rating decision.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the appellant's service treatment reports (STRs) and post service VA and private medical records.  Also of record and considered in connection with the appeal are the transcripts of both appellate hearings, as well aa various written statements and medical articles/treatise excerpts submitted by the Veteran.  The Board finds that no further AOJ action on any of these claims, prior to appellate consideration, is required.

With regard to the Veteran's appellate hearings, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient. 

Here, during both hearings, the issues on appeal were identified.  Also, information was solicited regarding the Veteran's theory of entitlement to service connection for sleep apnea and the severity of and treatment for the service connected disabilities at issue.  Therefore, not only was each issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although during the most recent Board hearing, the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  During the hearing, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, and due in part to the Veteran's hearing testimony, the Board subsequently directed further action on remand, and, as a result, additional evidence has been obtained.  

In this regard, the record reflects that the additional VA clinical records requested in the December 2014 remand, dated at the time of this writing through January 2015 (as contained in the VVA file) have been obtained, and there has been no response to the January 2015 letter issued to the Veteran-as directed by the December 2014 VA remand-requesting that he  provide any records of treatment or authorization to enable VA to obtain these records on his behalf that would indicate that further development to  obtain evidence is necessary with respect to the claims adjudicated herein.  In addition, the January 2015 VA medical opinion and November 2015 VA examinations afforded the Veteran were in accordance with the instructions of the December 2014 remand with respect to the issues adjudicated herein.  Thus, there has been substantial compliance with the Board's prior remand directives with respect to the matters herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required).

The Board further finds that the addendum opinion addressing the claim for service connection for sleep apnea completed in January 2015 was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Board finds that the November 2015 VA examinations addressing the claims for increased ratings decided herein are adequate to evaluate these claims, as the reports from these examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinion regarding matters herein decided has been met. 

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claims herein decided.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claims decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board notes, at the outset, that all of the evidence of record in the Veteran's VBMS and VVA files has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to each claim.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection for Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit  has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list of such diseases at 38 C.F.R. § 3.309(a) does not include sleep apnea.  

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing secondary service connection on the basis of the aggravation of a no service-connected disorder by service- connected disability. 
See 71 Fed. Reg. 52744 (2006). 

The Veteran asserts that sleep apnea is warranted as being directly related to service, to include based on their being presence of "precursors," therein.  See April 2014 Hearing Transcript, Page 4.  Alternatively, the Veteran asserts that service connection for sleep apnea is warranted secondary to service-connected environmental allergies or GERD.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for sleep apnea must be denied on both direct and secondary bases.  

The STRs, to include the reports from a February 2003 medical assessment accomplished shortly before separation from service, do not reflect sleep apnea, and the Veteran did not report having any problems with sleeping on a medical history collected at that time.  These reports do reflect treatment for upper respiratory complaints to include congestion, rhinorrhea, and a scratchy throat with an assessment of seasonal allergic rhinitis or perennial allergic rhinitis, a condition for which service connection was granted.  The STRs also reflect treatment for epigastric burning and reflux, with an assessment of GERD and dysmotility of the distal esophagus, a condition for which service connection has also been granted.  Also shown during service was asbestosis in 1987.  

After service, sleep apnea was diagnosed by way of an April 2009 VA sleep study.  VA clinical records, to include those dated through January 2015, reflect treatment for sleep apnea via a continuous positive airway pressure (CPAP) machine.    

A March 2012 VA examination, documented to have included a review of the claims file, resulted in the conclusion that it was less likely than not that the Veteran's sleep apnea was incurred in or as a result of snoring in service or proximately due to or a result of his service-connected rhinitis.  The rationale for the opinion with respect to direct service connection included the comment that snoring "does not necessitate that one will have sleep apnea" followed by a list of the "physical signs" of sleep apnea, said to be an elevated blood pressure, narrow airway, or large neck or waist circumference.  With respect to secondary service connection, the rationale as stated by the examiner was that "[a]llergic [r]hinitis can be controlled with proper medication but does not result in obstructive sleep apnea."  The examiner also noted that the medical literature did not support the notion that rhinitis caused sleep apnea.  A June 2012 addendum opinion completed by the examiner found that it was also less likely as not that the service connected allergic rhinitis aggravated the Veteran's sleep apnea, with the rationale said to be the same as provided after the March 2012 VA examination.    

In support of this claim, the Veteran has submitted medical articles/treatises, to include one indicating that sleep apnea may be aggravated by upper respiratory disability (see e.g. February 15, 2009, extract from the Journal of Clinical Sleep Medicine, page 7, concluding that asthma can worsen obstructive sleep apnea).  Also submitted was an April 2014 medical opinion by A.R.R, M.D., finding it "certainly reasonable and possible that [the Veteran] had obstructive sleep apnea before his career in the Army ended in 2003" that also noted "a history of reflux which is related to sleep apnea."  Statements from family members as to the Veteran's snoring and having difficulty breathing while sleeping during service have also been obtained.  

As neither the March 2012 VA examination nor June 2012 addendum opinion addressed the positive evidence discussed above, in the December 2014 remand, the Board requested an addendum opinion from the March 2012 VA examiner-or a suitable substitute-addressing whether sleep apnea was at least as likely as not related to service or caused or aggravated by the service-connected upper respiratory disability and/or GERD that reflected consideration of the positive evidence set forth above.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report :if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.")

The requested opinion was completed in January 2015, and this opinion was again not favorable to the Veteran's claim, with the VA clinician finding it less likely than not that the Veteran's sleep apnea was causally related to service or caused or aggravated by the service-connected upper respiratory disability and/or GERD.  The clinician noted that she had reviewed the Vetean's claims file, specifically noting that she had read the medical articles and April 2014 medical opinion by A.R.R, M.D. submitted on behalf of the Veteran's claim referenced above, as well as the lay statements in support of his claim.  

In support of her opinion, she noted that obesity was a known risk factor for obstructive sleep apnea, and that while during active service the Veteran's weight was consistent [between 180 and 190 pounds according the STRs referenced by the clinician], the post service medical showed a "major increase" in the Veteran's weight, with his current weight being 232 pounds.  She also commented on the asbestosis shown in service, and noted that the in-service findings of a restrictive pattern being shown upon pulmonary function testing; an abnormal chest x-ray; and a "compromised issue with [the Veteran's] lungs;" were findings that "[are] not obstructive sleep apnea." 

With respect to the medical articles submitted on behalf of the Veteran, the VA clinician minimized their persuasive value on the basis of them being "old and outdated" or-with respect to some of the articles-written by a journalists with no medical expertise.  Of significantly more persuasive import, however, was the VA clinician's discussion of the difference between an association sleep apnea has with certain conditions discussed in these medical articles/treatises and  causation.  In this regard, with respect to an article commenting on an "association" between rhinitis and sleep apnea, the VA clinician commented "again, many people have rhinitis but do not have OSA [obstructive sleep apnea]; it 'may be' a risk factor for some but not all.  Obesity may contribute to OSA but  . . .  not all obese people will develop OSA." 

As for the articles discussing the relationship between a nasal obstruction and asthma and OSA, the VA clinician noted that the Veteran does not have either condition.  Commenting on the article noting an "increase for OSA for those who have GERD," the clinician stated that, as with obesity, GERD does not cause OSA, and noted that an "association" between OSA and the conditions claimed by the Veteran to have resulted in sleep apnea "does not establish a causal relationship."  As stated by the clinician, the cause of OSA is the airway being closed on inspiration during sleep, which-as characterized by the clinician-is an "anatomic problem/condition" [and not caused by the factors raised by the Veteran].  The examiner also reported that according to the Veteran's sleep study, he had no evidence of central sleep apneas which would be indicative of GERD being a causative agent.  

Finally-and specifically addressing the lay assertions in this regard in support of the Veteran's claims, despite the Veteran's assertions to the contrary in argument he submitted in February 2015-the VA clinician stated that snoring alone and awakening with episodes of cessation of breathing may be related to obstructive sleep apnea but that there were many physical signs indicative of sleep apnea that the Veteran did not have in service.  

The Board finds of particular significance in the adjudication of the claim the fact that the January 2015 opinions-unlike the positive opinions rendered by A.R.R, M.D.-were based on review on review of the clinical evidence of record, to include the STRs, post-service clinical evidence, treatises and medical literature submitted on behalf of the Veteran, as well as the lay assertions submitted by and on behalf of the Veteran.  Therefore, by contrast, the opinions by A.R.R, M.D. are accorded less probative weight than the VA clinician's opinion on the matter of medical etiology.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).  In short, the Board accepts the January 2015 VA clinician's  opinions, which contain clear conclusions with supporting data as well as reasoned medical explanation connecting the two, as the most probative evidence of record to address the etiology questions at issue in this claim.  See Nieves-Rodriguez, Stefl, supra. ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In reaching the above conclusion, the Board has considered the medical articles/treatise evidence submitted on behalf of the Veteran, to include the additional references submitted in response to the January VA clinician's opinion which are cumulative of the references previously of record to the extent that it discusses associations and not causation. A  medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical article/treatise evidence proffered on behalf of the Veteran did not contain any information specific to the Veteran, and the probative value of this evidence has otherwise been reduced by the discussion in the January 2015 VA opinion with respect to the distinction between a general association between sleep apnea and certain conditions discussed in these medical articles/treatise excerpts and the relationship between this Veteran's sleep apnea and any such conditions.   

Finally, the Board notes that, however well meaning, to whatever extent the assertions by and on behalf of the Veteran are being advanced in an attempt to establish a medical relationship between sleep apnea and either service or service-connected disability(ies), such attempt must fail.  Matters of diagnosis of the disability here at issue and the medical etiology of such are not capable of lay observation, and, hence, are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

Although lay persons are competent to establish matters within the laypersons personal knowledge, and may be competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the Veteran's sleep apnea is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4   (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Thus, while the statements by the Veteran and his family members reporting snoring/breathing difficulties while sleeping during service may be competent, simply stated, the determination as to the etiology of the Veteran's sleep apnea, or whether he actually had sleep apnea during service, involve medical questions about which the Veteran and his family members lack adequate medical training and expertise to address.  

As such, the lay assertions as to medical nexus-to particularly include those of the Veteran purporting to link sleep apnea to various in-service "precursors" and those expressing disagreement with the January 2015 VA clinician's opinions on an medical basis-have no probative value, and such assertions can either support the claim, nor counter the probative medical opinion evidence on the question of etiology of record.  

For all the foregoing reasons, the Board finds that the claim for service connection for the sleep apnea, to include as secondary to service-connected environmental allergies (claimed as seasonal rhinitis) and/or GERD and dysmotility of the distal esophagus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Tenosynovitis is rated as degenerative arthritis on the basis of  limitation of motion of the affected part.  38 C.F.R. § 4.71a, DC 5024. 

1.  Bilateral Plantar Fasciitis

As the rating schedule does not provide specific criteria for fasciitis, this disability has been evaluated by analogy to pes planus under DC 5276.  See 38 C.F.R. §§ 4.20, 4.71a.  As DC 5276 provides ratings for pain and abnormalities involving the feet and these are the same manifestations, or potential manifestations, produced by the Veteran's service connected foot disability, the Board finds that it remains appropriate to rate this disability under DC 5276. 

Pursuant to DC 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.  

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an Increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152   (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

Pertinent evidence includes a February 2009 x-ray of the feet that showed hallux valgus and hammer toe deformities in the left foot and mild hallux valgus of the right foot but no other abnormalities.  

An April 2010 VA examination of the feet showed the Veteran describing pain, swelling, heat, stiffness, fatigability, weakness, and lack of endurance.  The physical examination showed tenderness in the plantar fascia, bilaterally; and inward bowing of the tendo achillis with forefoot misalignment.  There was mild pronation; no evidence of hammertoes; and the weight bearing line was over the great toe.  The foot disability was said to moderately affect the ability to exercise and to result in "significant" occupational effects. 

At a March 2012 VA examination of the feet showed the Veteran complaining about a burning sensation in the arches and indicated he wore shoe inserts.  The Veteran was said to not have hammer toes or hallux valgus.  No tenderness was noted with palpation of bilateral fascia and the examiner indicated that the foot disability did not impact the Veteran's ability to work.  

At the November 2015 VA examination of feet, the Veteran reported that his bilateral foot pain was much worse since the March 2012 VA examination, and that he experienced a feeling as if he had needles in his feet, worse in the morning after rising.  He also reported that inserts did not help.  Upon examination of the feet, the examiner noted that pain was accentuated on use and on manipulation; there was no indication of swelling on use or characteristic callouses; and that there was extreme tenderness of the plantar surfaces on both feet.  The examiner remarked that the worsening pain represented progression of this condition and that the symptomatic effects of mild pes planus were inseparably intertwined from those related to pronation.  The foot condition was said to preclude work requiring weigh bearing longer than 30 minutes. 

Following the November 2015 VA examination, the AOJ increased the rating for the service connected foot disability to 50 percent under DC 5276 based on the findings from this examination of extreme tenderness of the plantar surfaces of the feet and pain accentuated on manipulation and use.  This is the highest assignable rating under DC 5276.  

The effective date chosen for the increased (and maximum schedular rating under DC 5276 or any other diagnostic code pertaining to the rating of foot disabilities under DCs 5276-5284) of 50 percent was April 23, 2014, the date of the hearing before the undersigned; as such, the first matter for consideration is whether a rating in excess of 10 percent is warranted prior to April 23, 2014.  An increased rating of 30 percent would be warranted under DC 5276 if, prior that date, there was "severe" disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities so as to warrant a 30 percent rating.  Review of the April 2010 and March 2012 VA examination reports, and the other clinical evidence of record prior to April 23, 2014, simply does not reveal such findings.  Moreover, these examination reports and other clinical evidence simply does not reflect that, prior to April 23, 2014, the criteria for a 50 percent rating under DC 5276 were met; namely, "pronounced" disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and a disability not improved by orthopedic shoes or appliances.  

Review of the other diagnostic codes for rating foot disabilities codified at DCs 5276-5284 does not reveal any provision under which a rating in excess of 10 percent may be assigned prior to April 23, 2014, given the nature of the service connected foot residuals.  As such, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's bilateral plantar fasciitis prior to April 23, 2014, are not met.  38 C.F.R. §§ 3.400, 4.71a, DCs 5276-5284 (2015).  

As for a schedular rating in excess of 50 percent from April 23, 2014, as indicated above, no such rating is available under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.     

2.  GERD

As the rating schedule does not provide specific criteria for rating GERD, the Veteran's service connected gastrointestinal disability has been evaluated, by analogy to hiatal hernia, under DC 7346.  See 38 C.F.R. §§ 4.20, 4.114.  DC 7346 provides that hiatal hernia is rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  
38 C.F.R. § 4.114.  As these are the same manifestations or potential manifestations produced by the Veteran's service connected gastrointestinal disability, the Board finds that it remains appropriate to rate this disability under DC 7346. 

Under DC 7346, a maximum, 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.  

An April 2010 VA gastrointestinal examination reflected a positive history for dysphagia, esophageal distress, pyrosis, and regurgitation but not for hematemesis,  melena, or anemia.  The reports from this examination noted that there were normal findings from a July 2009 upper gastrointestinal series.  The examiner stated that the Veteran's GERD resulted in no significant occupational effects and that this condition did not affect usual daily activities. 

At a March 2012 VA examination, the Veteran reported that he took Nexium to control his gastrointestinal symptoms.  He complained about pyrosis but the  examiner noted no other complaints.  There was no evidence of anemia and the examiner stated the gastrointestinal disability did not impact the Veteran's ability to work.  

At a November 2015 VA examination, the Veteran reported that his  gastroesophageal reflux disease was causing more regurgitation and chest pain, nausea, stomach pain, and heartburn since the March 2012 VA examination.  He  stated that Omeprazole did not help, and he reported persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; substernal pain; and disturbance of sleep.  The Veteran reported that he experienced 4 or more symptom recurrences per year and 4 or more episodes of nausea per year. 

On examination, the examiner found moderate to severe tenderness in the epigastrium and right lower quadrant, findings which the examiner stated were compatible with inflammation of the immune system.  There was no palpable organomegaly or masses.  The examiner remarked that this examination represented a progression compared to the previous examination but that the condition did not impact the Veteran's ability to work.  

Following the November 2015 VA examination, the AOJ increased the rating for the service connected gastrointestinal disability to 30 percent under DC 7346 based on the findings from this examination of dysphagia, persistently recurrent epigastric distress, pyrosis, regurgitation, and substernal pain that was productive of considerable impairment of health.  The effective date chosen for the increased rating of 30 percent was April 23, 2014, the date of the hearing before the undersigned; as such, the first matter for consideration is whether a rating in excess of 10 percent is warranted prior to April 23, 2014.  An increased rating of 30 percent would be warranted under DC 7346 if, prior that date, the service connected gastrointestinal residuals resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal or arm or shoulder pain and was productive of considerable impairment of health.  Review of the April 2010 and March 2012 VA examination reports, and the other clinical evidence of record prior to April 23, 2014, simply does not reveal this constellation of symptoms; as such, a rating in excess of 10 percent may not be assigned prior to April 23, 2014, under DC 7346.  See 38 C.F.R. § 3.400.   

As for a rating in excess of 30 percent under DC 7346 for the period beginning  April 23, 2014, such a rating would require symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The constellation of these symptoms were not shown at the November 2015 VA examination or by any other evidence of record.  

Review of the other diagnostic codes pertaining to the rating of gastrointestinal disabilities codified at DCs 7200-7354 does not reveal any provisions under which a rating in excess of 10 percent may be assigned prior to April 23, 2014, or in excess of 30 percent from that date given the nature of the service connected gastrointestinal residuals.

3.  Right Wrist

The Veteran's right wrist disability is rated under DCs 5215-5024.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, limitation of wrist motion under DC 5215-to identify the basis for the rating.  See 38 C.F.R. § 4.27. 

Full wrist motion is to 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I. 

A 10 percent is for assignment under 38 C.F.R. § 4.71a, DC 5215 when motion in dominant or non-dominant hand (as VA examinations reflect that the Veteran is right handed, the right wrist represents the dominant hand) is limited to palmar flexion being in line with the forearm or less than 15 degrees of dorsiflexion.  A 10 percent rating is the only assignable rating under DC 5215.  

A private x-ray of the right wrist in February 2009 showed satisfactory alignment  and no bone or joint abnormalities.  At an April 2010 VA examination of the right wrist, there was minimal tenderness with palpation and a full range of motion that was unchanged with repetition.  The examiner stated that the right wrist disability resulted in significant occupational effects due to decreased manual dexterity and pain but that the condition did not affect usual daily activities. 

The report of the March 2012 VA examination of the right wrist reflects the Veteran's report of pain when using his computer mouse and slight swelling.  Palmar flexion was to 75 degrees and dorsiflexion to 65 degrees with evidence of pain.  There was no additional loss of motion with repetitive motion and the examiner stated that there was no functional impairment and that the right wrist condition did not impact the Veteran's ability to work.  

During the November 2015 VA examination, the Veteran stated that his right wrist disability had worsened since the March 2012 VA examination, reporting that  typing and using a computer mouse was more painful and that there is weakness when trying to open jars.  On examination, the examiner found that there was no ankylosis of the right wrist and motion was to 45 degrees of palmar flexion, 55 degrees of dorsiflexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  There was pain with all ranged of motion but repetitive motion resulted in no additional loss of motion.  Due to limited dorsiflexion, the examiner stated that lifting objects above the Veteran's head was hindered. 

The examiner stated that it would be speculative to describe whether there was any additional limitations due to pain, weakness, fatigability or incoordination or additional loss of motion due to pain on use or during flare-ups.  He reported that there were occupational effects resulting from the right wrist disability due to repetitive use, such as computer mouse work, lifting, and grasping, and that the Veteran would require a position that allowed for  frequent breaks of approximately 30 minutes to prevent additional pain and swelling.  The examiner indicated that the findings from the examination represented a progression of the right wrist tendonitis when compared to the March 2012 VA examination.  

Based on the March 2012 VA examiner's finding of painful, limited motion, the rating for the right wrist disability was increased from 0 to 10 percent, effective from the date of this examination, March 26, 2012.  As such, the first matter for consideration is whether a compensable rating may be assigned prior to that date.  Such a rating would require painful limited motion under the general provisions for rating arthritis/tenosynovitis or the particular limited motion set forth at DC 5215.  The April 2010 VA examination revealed full range of motion in the right wrist, and there is otherwise no evidence of limited right wrist motion prior to March 26, 2012, a 10 percent schedular rating simply cannot be assigned prior to that date.  38 C.F.R. §§ 3.400, 4.59, 4.71a, DCs 5024, 5215.  

As a 10 percent rating is the highest assignable rating under DC 5215, and the only other diagnostic code pertaining to the wrist (DC 5214) requires ankylosis, which is not demonstrated or claimed, a schedular rating in excess of 10 percent for the period beginning March 26, 2012, cannot be assigned. 

4.  Left Ankle

The Veteran's left ankle disability was originally rated under DCs 5271-5024, and is now rated under DC 5271.  Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A private February 2009 x-ray of the ankle was normal.  At the April 2010 VA examination, there was full range of motion if the left ankle without pain.  There was no change with repetitive motion.  There was no instability and the examiner stated that the left ankle disability had no significant occupational effects and did not affect usual daily activities.    

The March 2012 VA examination noted that the Veteran reported that his left ankle will turn inward on occasion.  He did not describe flare-ups that impacted functioning of the ankle.  Motion testing revealed plantar flexion of 45 degrees or greater with no objective evidence of pain and dorsiflexion to 20 degrees or greater with no objective evidence of pain.  There was no additional loss of motion with repetitive motion and no evidence of functional impairment due to the left ankle disability.  No localized tenderness or pain was shown; muscle strength was normal; and the examiner stated that the left ankle disability did not impact the Veteran's ability to work.  

During the November 2015 VA examination, the Veteran described persistent left ankle pain.  The examiner provides additional diagnoses of left ankle impingement syndrome and left ankle tenosynovitis.  The Veteran reported that pain-described as burning, tearing, and throbbing sensations-was constant, and that he felt as though someone had put a needle in the ankle.  Motion in the left ankle was to 5 degrees of dorsiflexion and 45 degrees of plantar flexion.  Repetitive motion produced no additional loss motion.  The examiner reported that pain was noted on examination and caused functional loss and that there was also evidence of pain with weight bearing.  No ankylosis of the left ankle was demonstrated.  The examiner remarks that the impingement and tenosynovitis represent progression of the left ankle disability compared to the previous examination.  The examiner stated that it would be speculative to state whether there was any additional limitations due to pain, weakness, fatigability or incoordination or additional loss of motion due to pain on use or during flare-ups.  He also stated that work requiring weight bearing longer than 30 minutes would be precluded. 

The AOJ increased the rating for the left ankle from 0 to 20 degrees based on the find that the limitation of dorsiflexion to 5 degrees at the November 2015 VA examination represented "marked" limitation of motion under DC 5271.  The effective date chosen for the increased 20 percent rating was April 23, 2014, the date of the hearing before the undersigned; as such, the first matter for consideration is whether a rating in excess of 0 percent is warranted prior to April 23, 2014.  Such a rating under DC 5271 would have required "moderate" limitation of motion so as to warrant a 10 percent rating under DC 5271 or "marked" limitation of motion so as to warrant a 20 percent rating under DC 5271.  

As the February 2009 and March 2012 VA examinations revealed full range of left ankle motion, and there is otherwise no evidence of limitation of left ankle motion prior to April 23, 2014, a compensable schedular rating for the left ankle disability under DC 5271 prior to that date cannot be assigned.  This lack of evidence of limitation of motion during this period would also preclude a compensable rating prior to April 23, 2014, on the basis of painful, noncompensably limited motion under DC 5003, based on consideration of 38 C.F.R. § 4.59.  

Moreover, given the nature of the service connected residuals at issue, there is no basis for a compensable schedular rating for the service connected left ankle disability prior to April 23, 2014, under any other diagnostic code pertaining to the rating of ankle disabilities codified at DCs 5270-5274.  

As for a rating in excess of 20 percent for the period beginning April 23, 2014, as the highest assignable rating under DC 5271 is 20 percent, and the only other diagnostic code pertaining to the rating of ankle disabilities that provides for a rating in excess of 20 percent (DC 5270) requires ankylosis, which is not shown or claimed, a schedular rating in excess of 20 percent for the period beginning April 23, 2014, cannot be assigned.  

5.  Left Hamstring Strain

The service connected left hamstring strain is rated under DCs 5313-5024.  DC 5313 provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows:  extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles:  (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See Id.  For DC 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) . 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

The April 2010 examination of the left hamstring was normal aside from minimal tenderness to palpation.  

The VA muscle examination conducted in March 2012 noted that the left hamstring disability did not impact the functioning of the hip or thigh.  Left hip flexion was 125 degrees or greater with no objective evidence of painful motion and extension ended at greater than 5 with no objective evidence of painful motion.  With repetitive motion there was no additional limitation of motion.  Muscle strength was normal, and the examiner stated that the left hamstring condition did not impact the Veteran's ability to work.  

On November 2015 VA muscle examination, the examiner found moderate tenderness of the mid-lateral aspect of the left hamstring muscle with palpable mild induration and moderate tenderness.  The examiner reported that this region involved consistent weakness, fatigue-pain, and uncertainty of movement, and stated that these symptoms represented progression of the disability when compared to the March 2012 VA examination.  He stated that this condition would impact occupational functioning to the extent that it would preclude employment requiring repetitive stair climbing, quick movements, running, or walking more than 15 minutes.  

Based on the findings from the November 2015 VA examination, the AOJ increased the rating for a left hamstring strain from 0 to 10 percent, presumably on the basis that the findings from the November 2015 VA muscle examination represented one or more of the "cardinal" symptoms of muscle disability reflective of "moderate" muscle disability under 38 C.F.R. § 4.56 so as to warrant a 10 percent rating under DC 5313.  The effective date for this increased rating was April 23, 2014, the date of the hearing before the undersigned.  As such, the first matter for consideration is whether a rating a compensable rating for the left hamstring strain can be assigned prior to April 23, 2014.  

Given the minimal findings from the April 2010 and March 2012 VA examinations and the lack of any other clinical evidence prior to April 23, 2014, demonstrating cardinal symptoms of a muscle disability or other manifestations of "moderate" muscle disability such as some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lower threshold of fatigue; a compensable rating prior to April 23, 2014, for the service connected left hamstring strain cannot be assigned.  38 C.F.R. §§ 4.56, 4.73, DC 5313.   

As for a rating in excess of 10 percent for the left hamstring under DC 5313 for the period beginning April 23, 2014, such a rating would require "moderately severe" disability.  This rating would require manifestations such as a consistent complains of cardinal signs and symptoms of a muscle disability and a corresponding inability to keep up with work requirements or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  In short, the evidence simply does not reflect that the symptoms representative of a "moderately severe" muscle disability are shown.  As such, a rating in excess of 10 percent for the left hamstring strain for the period beginning April 23, 2014, cannot be assigned.  38 C.F.R. §§ 4.56, 4.73, DC 5313. 

6.  Additional Considerations

While each discussion above largely focuses on the reports of VA examinations, the Board notes that private and VA outpatient treatment reports have been reviewed, and these reports do not reflect clinical findings that that differ in any significant degree-as relevant to the applicable rating criteria and rating considerations-from those demonstrated at the examinations discussed above.  

In making the above determinations, the Board has also found that no higher rating is assignable for the service connected foot, right wrist, or left ankle disabilities based on consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45; to include with repeated use or during flare-ups.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.  In this regard, no additional limitations were demonstrated with repetitive motion at any of the VA examinations discussed above, and these reports did not reflect additional compensable disability due to flare-ups.  In view of the foregoing, as such, even after taking into account the factors identified in DeLuca, Johnson, and Mitchell at the Board finds that increased ratings cannot be granted for the bilateral foot, right wrist, or left ankle disabilities based on consideration of these factors.

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, to include those presented in sworn testimony at his two hearings, including the April 2014 hearing before the undersigned, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating for any of the service connected disabilities addressed above pursuant to any applicable schedular criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has any of the service connected disabilities discussed above been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the June 2010 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate any service-connected disability at issue.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of any of these claims for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that any of the Veteran's service-connected disabilities herein evaluated, individually or in concert, had/have actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for TDIU has not been raised as a component of any claim for higher rating herein decided, and need not be addressed..  

For all the foregoing reasons, the Board concludes that there is no basis for a rating in excess of 10 percent for bilateral plantar fasciitis prior to April 23, 2014, or in excess of 50 percent from that date; a rating in excess of 10 percent for GERD and dysmotility of the distal esophagus prior to April 23, 2014, or in excess of 30 percent from that date are not met; a rating in excess of 0 percent for chronic right wrist strain prior to April 23, 2014, or in excess of 10 percent from that date; a rating in excess of 0 percent for chronic left ankle strain prior to April 23, 2014, and in excess of 20 percent from that date; and a rating in excess of 0 percent for a left hamstring strain prior to April 23, 2014, or in excess of 10 percent from that date.   
As such, there is no basis for any further staged rating of any of the disabilities under consideration, and the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating for any disability herein addressed at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 

ORDER

Service connection for sleep apnea, to include as secondary to service-connected environmental allergies (claimed as seasonal rhinitis) and/or GERD and dysmotility of the distal esophagus, is denied.  
 
The claim for a  rating in excess of 10 percent for bilateral plantar fasciitis (also claimed as bilateral pes planus) prior to April 23, 2014, and rating in excess of 50 percent from that date, is denied.   
 
The claim for a rating in excess of 10 percent for GERD and dysmotility of the distal esophagus prior to April 23, 2014, and a rating in excess of 30 percent from that date is denied.   
 
An increased (compensable) rating prior to March 26, 2012, and a rating in excess of 10 percent from that date for chronic right wrist strain is denied. 
 
The claim for an increased (compensable) rating for chronic left ankle strain prior to April 23, 2014, and in excess of 20 percent from that date is denied.   
 
The claim for an increased (compensable) rating for a left hamstring strain prior to April 23, 2014, and a rating in excess of 10 percent from that date, is denied. 



REMAND

The Board's review of the claims file reveals that further AOJ action with respect to the claims for increased ratings for a chronic left inguinal strain and a right acromioclavicular strain is necessary.   

First with respect to left inguinal strain, as the November 2015 VA muscle examination did not address the Muscle Group affected by this disability; namely, Muscle Group XV, this examination is not adequate to evaluate the severity of this disability.  As such, the AOJ should afford the Veteran a VA muscle examination that reflects consideration of Muscle Group XV.  

As for a right acromioclavicular strain, as noted by the Veteran in his January 2016 response to the December 2015 supplemental statement of the case, the AOJ did not arrange for a VA examination to assess the severity of this disability (his last such VA exmination was conducted in August 2009) as directed by the December 2014 remand.  Therefore, as the Board is required to ensure compliance with the instructions of it remands, the AOJ must arrange for such an examination on remand.  See Stegall, supra.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examinations-preferably, the notices of examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging to obtain examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records, to include any outstanding VA  records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for VA examinations by an appropriate VA clinician to assess the severity of the Veteran's chronic left inguinal strain and a right acromioclavicular strain.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Sufficient examination findings should be reported to allow for evaluation of each disability under the applicable diagnostic codes of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

Specifically with respect to the Veteran's chronic left inguinal strain, the examination should reflect consideration of how such disability impacts Muscle Group XV under DC 5215.  The muscles of MG XV under DC 5215 consist of (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis.  The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.   

Specifically with respect to the right shoulder disability, the examiner should conduct range of motion studies, expressed in degrees.  The examiner should indicate whether, during the examination, there is objective evidence of pain, weakness, excess fatigability, and/or incoordination.  In addition, such examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.   To the extent possible, such should be expressed in terms of additional motion loss.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, notice(s) of the examination(s)-sent to him by the pertinent VA medical facility. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims that have been remanded in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7.  If any benefit sought in connection with the claims that have been remanded remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that documents consideration of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


